         Case
          Case1:18-cv-07796-VEC
               1:18-cv-07796-VEC Document
                                  Document152-1
                                           153 Filed
                                                Filed11/10/20
                                                      11/09/20 Page
                                                                Page11ofof33
                                                                           33


                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #:
                                                                          DATE FILED: 11/10/2020

                                                x
CONSTRUCTION LABORERS PENSION                   :   Civil Action No. 1:18-cv-07796-VEC
TRUST FOR SOUTHERN CALIFORNIA,                  :   (Consolidated)
GENE SAMIT and JOHN LANTZ,                      :
Individually and on Behalf of All Others        :   CLASS ACTION
Similarly Situated,                             :
                                                :   STIPULATED [PROPOSED]
                                  Plaintiffs,   :   CONFIDENTIALITY AND PROTECTIVE
                                                :   ORDER
          vs.                                   :
                                                :
CBS CORPORATION and LESLIE                      :
MOONVES,                                        :
                                                :
                                  Defendants.
                                                :
                                                x




Cases\4815-3739-5921.v1-11/9/20
         Case
          Case1:18-cv-07796-VEC
               1:18-cv-07796-VEC Document
                                  Document152-1
                                           153 Filed
                                                Filed11/10/20
                                                      11/09/20 Page
                                                                Page22ofof33
                                                                           33




          Pursuant to Federal Rule of Civil Procedure 26(c), lead plaintiff Construction Laborers

Pension Trust for Southern California (“Lead Plaintiff”) and defendants CBS Corporation n/k/a

ViacomCBS Inc. and Leslie Moonves (“Defendants”) (collectively, the “Parties”), by and through

their counsel, respectfully request that the Court issue a protective order (“Order”) with the terms

set forth below to govern the use of information produced during discovery in Construction

Laborers Pension Trust for Southern California v. CBS Corporation et al., 18-cv-7796 (VEC) (the

“Litigation”); to maintain the confidentiality of non-public and competitively sensitive information

that may need to be disclosed in connection with discovery in the Litigation; and to guard against

the waiver of attorney-client privilege and work product protection under Federal Rule of Evidence

502(d).

I.        DEFINITIONS

          1.1       As used in the Order, the following terms shall have the following meanings:

                    (a)       Competitor. Any person or entity engaged in, or endeavoring to engage in,

the same or similar lines of business, provide the same or similar services, sell the same or similar

products, and/or operate in the same markets as a Party.

                    (b)       Confidential Discovery Material. Any Discovery Material designated as

“Confidential” pursuant to Section 3.2 below.

                    (c)       Counsel. Outside Counsel and In-House Counsel.

                    (d)       Derivative Information. As defined in Section 3.4 below.

                    (e)       Designating Party. Any Party or Non-Party that designates Discovery

Material as “Confidential” or “Highly Confidential.”

                    (f)       Discovery Material. Any information contained in documents, testimony

taken at depositions and transcripts thereof, deposition exhibits, interrogatory responses, responses


                                                     -1-
Cases\4815-3739-5921.v1-11/9/20
         Case
          Case1:18-cv-07796-VEC
               1:18-cv-07796-VEC Document
                                  Document152-1
                                           153 Filed
                                                Filed11/10/20
                                                      11/09/20 Page
                                                                Page33ofof33
                                                                           33




to requests for admissions, and any other information or material produced, given or exchanged in

this Litigation, regardless of the medium or manner generated, stored, or maintained.

                    (g)       Expert and/or Consultant.     A person with specialized knowledge or

experience in a matter pertinent to this Litigation, along with his or her employees and support

personnel, who has been retained by a Party or its Counsel to serve as an expert witness or as a

consultant in this Litigation, and who is not currently an employee of a Party and who, at the time

of retention, is not anticipated to become an employee of a Party. This definition includes a

professional jury or trial consultant retained in connection with this Litigation.

                    (h)       Highly Confidential Discovery Material.         Any Discovery Material

designated as “Highly Confidential” pursuant to Section 3.2 below.

                    (i)       In-House Counsel. Attorneys and other personnel employed by a Party to

perform or support legal functions, to whom disclosure of Protected Material is reasonably

necessary in connection with the prosecution or defense of this Litigation.

                    (j)       New Party. Any additional person or entity that becomes a Party to the

Litigation.

                    (k)       Non-Party. Any person or entity that is not a named Party to the Litigation.

                    (l)       Objecting Party. As defined in Section 13.2 below.

                    (m)       Outside Counsel. Attorneys, along with their paralegals and other support

personnel assisting them with this Litigation (including temporary or contract staff), who are not

employees of a Party but who have been retained to represent or advise a Party in connection with

this Litigation.

                    (n)       Personal Data. Any Discovery Material that a Party believes in good faith

to be sensitive personally identifiable information or subject to federal, state, or foreign data

                                                      -2-
Cases\4815-3739-5921.v1-11/9/20
         Case
          Case1:18-cv-07796-VEC
               1:18-cv-07796-VEC Document
                                  Document152-1
                                           153 Filed
                                                Filed11/10/20
                                                      11/09/20 Page
                                                                Page44ofof33
                                                                           33




protection laws or other privacy obligations. Personal Data may be treated as “Highly Confidential

Discovery Material” or “Confidential Discovery Material” under this Order; provided, however,

that nothing herein shall be construed as waiving any objections any Party may have to the

production of Personal Data, including, without limitation, objections that discovery of such

Personal Data may, in some instances, need to proceed in accordance with international protocols

rather than pursuant to the Federal Rules of Civil Procedure.

                    (o)       Privileged Material. Discovery Material protected from disclosure under

the attorney-client privilege, the work-product doctrine, and/or any other applicable United States

or foreign statute, law, regulation, privilege, or immunity.

                    (p)       Producing Party. Any person or entity, whether a Party or Non-Party, that

produces Discovery Material in the Litigation.

                    (q)       Professional Vendor. Any person or entity that provides litigation support

services (e.g., photocopying; videotaping; translating; preparing exhibits or demonstrations;

organizing, storing, or processing data in any form or medium, etc.) and their employees and

subcontractors.

                    (r)       Protected Material.    Any Discovery Material that is designated as

“Confidential” or “Highly Confidential,” provided, however, that “Protected Material” does not

include information that is publicly available (except information that became publicly available

as a result of a breach of this Order or any other confidentiality agreement or undertaking).

                    (s)       Receiving Party. Any Party receiving Discovery Material in the Litigation.

                    (t)       Sealed Documents. As defined in Section 9.3 below.




                                                     -3-
Cases\4815-3739-5921.v1-11/9/20
         Case
          Case1:18-cv-07796-VEC
               1:18-cv-07796-VEC Document
                                  Document152-1
                                           153 Filed
                                                Filed11/10/20
                                                      11/09/20 Page
                                                                Page55ofof33
                                                                           33




II.       PURPOSES AND LIMITATIONS

          2.1       Subject to Section 5, all Discovery Material (including, but not limited to, Protected

Material) shall be used solely for purposes of the prosecution or defense of this Litigation and may

not be used for any other purpose whatsoever, including, but not limited to, any business or

commercial purpose, for dissemination to the media or the public, or in connection with any other

proceeding, whether judicial, governmental, administrative or arbitral, contemplated, pending, or

final. Parties, the attorneys of record for the Parties, and all other persons receiving information

governed by this Order shall maintain Discovery Material in a secure manner so as to avoid

disclosure of its content and shall ensure that Discovery Material is: (i) used only for the purposes

specified herein; and (ii) disclosed only to authorized persons, as described in Section 5 below.

Each person who has access to Discovery Material that has been designated as “Confidential” or

“Highly Confidential” shall prevent the unauthorized or inadvertent disclosure or misuse of such

material, including by employing reasonable measures, consistent with this Order, to control

access to, duplication of, and distribution of such material.

          2.2       The protections conferred by this Order and the limitations on the use of

information obtained during the course of discovery in this Litigation as set forth in this Order

cover not only Discovery Material, but also any information copied or extracted therefrom, as well

as all copies, excerpts, summaries, or compilations thereof. However, except as set forth in Section

11.3, this Order shall not be construed to cause any Counsel to produce, return, destroy, and/or

sequester their own work product created in anticipation of or in connection with this Litigation.

          2.3       The obligations imposed by this Order shall remain in effect until the Designating

Party agrees otherwise in writing or this Court orders otherwise.




                                                     -4-
Cases\4815-3739-5921.v1-11/9/20
         Case
          Case1:18-cv-07796-VEC
               1:18-cv-07796-VEC Document
                                  Document152-1
                                           153 Filed
                                                Filed11/10/20
                                                      11/09/20 Page
                                                                Page66ofof33
                                                                           33




III.      DESIGNATING DISCOVERY MATERIAL

          3.1       Exercise of Restraint and Care in Designating Material for Protection. Each Party

or Non-Party that designates information or items for protection under this Order will act in good

faith not to over-designate Discovery Material as Protected Material.

          3.2       Confidentiality Designations. Any Producing Party may designate Discovery

Material it produces as “Confidential” if that Party believes in good faith that such Discovery

Material contains or reflects non-public personal, financial, proprietary, customer or client

information, commercially sensitive information, trade secrets, or information that is entitled to

confidential treatment under Federal Rule of Civil Procedure 26(c)(1)(G), any other applicable

Federal Rule of Civil Procedure, applicable laws or regulations (including information that is

subject to U.S. or foreign privacy, data protection, or secrecy laws or regulations), or regulations

governing the disclosure of government or agency documents (“Confidential Discovery

Material”). Any Producing Party may designate as “Highly Confidential” any Discovery Material

that meets the requirements for Confidential Discovery Material, as set forth above, and which a

Producing Party believes in good faith would likely cause competitive or financial injury to the

Producing Party if disclosed (“Highly Confidential Discovery Material”).

          3.3       Manner of Designations. For purposes of this Order, Producing Parties shall

designate Protected Material in the following manner:

                    (a)       In the case of physical or electronic documents or data (apart from

depositions or other pretrial testimony, but including discovery responses such as interrogatories,

compulsory disclosures, and other written information), the Producing Party shall mark such

Discovery Material with the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on each

page of the relevant materials at the time of its production. Excel spreadsheets, if produced by any


                                                   -5-
Cases\4815-3739-5921.v1-11/9/20
         Case
          Case1:18-cv-07796-VEC
               1:18-cv-07796-VEC Document
                                  Document152-1
                                           153 Filed
                                                Filed11/10/20
                                                      11/09/20 Page
                                                                Page77ofof33
                                                                           33




Party in native format, and any other native files that may be produced, shall be produced by such

Party with a corresponding placeholder TIFF bearing a document control number and the

confidentiality designation, if any;

                    (b)       In the case of materials produced in the form of electronic or magnetic

media (including information, files, databases or programs stored on any digital or analog

machine-readable device, computers, discs, networks, or tapes), the Producing Party shall affix a

label on the media or its casing indicating its designation as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL” and, if possible, shall identify in an accompanying cover letter the specific

data included in such media that is subject to the designation;

                    (c)       In the case of depositions, Counsel for any Party may designate as

“Confidential” or “Highly Confidential” all or any portion of a deposition transcript, including any

rough draft transcript, deemed to contain Protected Material. The Designating Party shall advise

the court reporter and counsel of record of the testimony containing the Protected Material, either

orally at the deposition or in writing to all Parties no later than thirty (30) days after receipt of the

transcript or rough draft transcript of such depositions or other pretrial testimony. The court

reporter shall mark “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the first page of the

transcript and from the beginning through the end of any portions thereof designated as

“Confidential” or “Highly Confidential.” Until the expiration of the 30-day period, the Parties

shall treat the entirety of any transcript, including any rough draft transcripts, as Highly

Confidential Discovery Material. Thereafter, only those portions of the transcripts designated as

“Confidential” or “Highly Confidential” shall be deemed Protected Material. The Parties may

modify this procedure for any particular deposition, through agreement on the record at such

deposition, without further order of the Court. Discovery Material previously designated as

                                                    -6-
Cases\4815-3739-5921.v1-11/9/20
         Case
          Case1:18-cv-07796-VEC
               1:18-cv-07796-VEC Document
                                  Document152-1
                                           153 Filed
                                                Filed11/10/20
                                                      11/09/20 Page
                                                                Page88ofof33
                                                                           33




“Confidential” or “Highly Confidential” that is marked as an exhibit during a deposition shall be

treated as so designated at all times, regardless of whether the Discovery Material has been so

marked by the court reporter;

                    (d)       In the case of interrogatory answers and responses to requests to admit, and

the information contained therein, the Producing Party shall affix the legend “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL” in a prominent place on each page of such document prior to

service;

                    (e)       In the case of reports created by an Expert or Consultant relying on or

incorporating Protected Material in whole or in part, the Party responsible for its creation shall

affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the cover of the report;

and

                    (f)       In such cases where the marking of each piece of Discovery Material as

“Confidential” or “Highly Confidential” is impractical or impossible, the Producing Party shall

designate in writing the Discovery Material that it regards as containing Protected Material at the

time of its production.

          3.4       Derivative Information. Extracts, summaries, compilations, and descriptions of

Protected Material and notes, electronic images, or databases containing Protected Material

(“Derivative Information”) shall be treated as “Confidential” or “Highly Confidential” in

accordance with the provisions of this Order to the same extent as the Discovery Material or

information from which such Derivative Information is made or derived.

          3.5       Failure to Designate. If a Producing Party produces Discovery Material that it

considers to be “Confidential” or “Highly Confidential” without affixing the appropriate legend(s)

to such Discovery Material, produces two or more identical copies of Discovery Material (i.e.,

                                                      -7-
Cases\4815-3739-5921.v1-11/9/20
         Case
          Case1:18-cv-07796-VEC
               1:18-cv-07796-VEC Document
                                  Document152-1
                                           153 Filed
                                                Filed11/10/20
                                                      11/09/20 Page
                                                                Page99ofof33
                                                                           33




duplicates) with inconsistent legends, or fails to designate deposition or other testimony within the

30-day period provided in Section 3.3(c), or if a Party fails to designate Discovery Material

produced by a Non-Party within the 60-day period provided in Section 16.3, the Producing Party

or the Party failing to designate Discovery Material produced by a Non-Party, as applicable, may

subsequently designate such Discovery Material as “Confidential” or “Highly Confidential” by,

promptly upon learning of the production without the required legend(s), delivering to the

Receiving Parties or, in the event of a production by a Non-Party, all Parties: (i) written notice of

such designation; and (ii) properly designated copies of such Discovery Material, with the effect

that such Discovery Material will thereafter be fully subject to the protections afforded by this

Order. The Receiving Party or, in the event of a production by a Non-Party, all Parties, must make

a good faith effort to retrieve such Discovery Material if disclosed to persons not permitted by this

Order. Nothing in this Order shall prevent a Producing Party or Non-Party, in good faith, from

correcting the designation of information that already has been produced to another Party in

undesignated form or with a different designation, or designating as “Confidential” or “Highly

Confidential” information that has previously been produced in undesignated form or with a

different designation by another Producing Party or Non-Party.

          3.6       No Waiver. Disclosure by the Producing Party of Discovery Material designated

as “Confidential” or “Highly Confidential” regardless of whether the information was so

designated at the time of the disclosure, shall not be deemed a waiver in whole or in part of a

Party’s claim of confidentiality, either as to the specific information disclosed or as to any other

information relating thereto on the same or a related subject matter.

          3.7       Upward Designation of Information or Documents Produced by Other Parties or

Non-Parties. A Party or Non-Party may upward designate (i.e., change any Discovery Material

                                                 -8-
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page10
                                                                    10ofof33
                                                                           33




produced without a designation of Confidential Discovery Material or Highly Confidential

Discovery Material to Confidential Discovery Material or Highly Confidential Discovery

Material) any Discovery Material produced by another Party or Non-Party, provided that said

Discovery Material contains the upward designating Party’s or Non-Party’s Protected Material.

Upward designation shall be accomplished by providing written notice to all Parties and/or Non-

Parties identifying (by production number or other individually identifiable information) the

Discovery Material to be re-designated. Any Party may object to the upward designation of

Discovery Material pursuant to the procedures set forth in Section 13 regarding challenging

designations.

IV.       REDACTIONS

          4.1       Privilege Redaction. Any Producing Party may redact from any Discovery Material

any Privileged Material. For redacted items that were originally Electronically Stored Information

(“ESI”), and to the extent practicable in light of applicable privilege assertions, metadata fields

will be provided and will include as much non-redacted data as practicable without waiving any

privilege claims. Documents redacted for privilege shall be identified as such in the load file

provided with the production.

          4.2       Personal Data Redactions. Any Producing Party may redact from any Discovery

Material any Personal Data that the Producing Party claims in good faith is required to be redacted

under any federal, state, or foreign data protection laws or other privacy obligations. Any

redactions of Personal Data shall be marked “Personal Data.” The Producing Party shall preserve

an unredacted version of each such Discovery Material. Personal Data shall be redacted from any

public filing not filed under seal.




                                                  -9-
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page11
                                                                    11ofof33
                                                                           33




V.        ACCESS TO AND USE OF DESIGNATED DISCOVERY MATERIAL

          5.1       Subject to any other written agreement among or between Producing Parties and/or

Receiving Parties, a Receiving Party may access or use Discovery Material that is disclosed or

produced by a Producing Party only in connection with the prosecution of, defense of, appeal of,

attempted settlement of, or the enforcement of insurance rights with respect to this Litigation.

Except as required by law, Discovery Material may not be used for any other purpose, including,

without limitation, any business or commercial purpose, contractual demands, any purpose related

to any other investigation, action, or proceeding, or evaluation of other potential claims not

asserted in the Litigation. Following the termination of this Litigation, each Receiving Party must

comply with the provisions of Section 14 below.

          5.2       Use of Protected Material. No person shall disclose, or cause another person to

disclose, Protected Material to any other person except as provided in this Order. A recipient of

Protected Material may disclose, summarize, describe, characterize, or otherwise communicate or

make available such Protected Material, in whole or in part, only to the following persons, and

only insofar as such disclosure, summary, description, characterization, or communication is

reasonably necessary for the prosecution or defense of this Litigation:

                    (a)       In-House Counsel and Outside Counsel for the Parties in this Litigation, and

the regular and temporary employees and service vendors of such Counsel (including outside

copying services and outside litigation support services) assisting in the Litigation, provided,

however, that in all instances, any disclosure is for use in accordance with this Order;

                    (b)       With respect to Confidential Discovery Material only, a Party’s authorized

representatives responsible for overseeing its legal affairs and any current employee, officer, or

director of a Party assisting in the defense or prosecution of, or making a determination with


                                                     - 10 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page12
                                                                    12ofof33
                                                                           33




respect to, the Litigation, or, in the case of an individual Party, the Party himself or herself,

provided that any such authorized representative who is not a Party or a current employee, officer,

or director of or attorney for such a Party shall sign an undertaking in the form attached as Exhibit

A hereto;

                    (c)       Subject to Section 5.4, Experts or Consultants and their employees and/or

staff members engaged to prepare a written opinion, testify, or assist Counsel for a Party in the

Litigation, provided that any report created by such Expert or Consultant relying on or

incorporating Confidential Discovery Material or Highly Confidential Discovery Material, in

whole or in part, shall be designated as “Confidential” or “Highly Confidential” by the Party

responsible for its creation, that all other work product created by such Expert or Consultant relying

on or incorporating Confidential Discovery Material or Highly Confidential Discovery Material,

in whole or in part, be treated as Derivative Information, and provided further that such Expert or

Consultant has signed an undertaking in the form attached as Exhibit A hereto;

                    (d)       The author, addressees, or recipients of the document, or any other natural

person who reviewed or had access to such document during his or her employment as a result of

the substantive nature of his or her employment position, or who is specifically identified in the

document or its accompanying metadata, provided that: (1) the disclosure is made for the purpose

of advancing the disclosing Party’s claims or defenses, and for no other purposes; (2) the person

is not permitted to retain copies of the Confidential Discovery Material or Highly Confidential

Discovery Material; and (3) the person is explicitly informed by Outside Counsel that this Order

forbids him or her to disclose the Confidential Discovery Material or Highly Confidential

Discovery Material except as permitted under this Order, and that he or she is subject to the Court’s

jurisdiction for the purposes of enforcing this Order;

                                                     - 11 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page13
                                                                    13ofof33
                                                                           33




                    (e)       A witness who has been subpoenaed or noticed for deposition, trial

testimony, or other court proceeding in the Litigation not otherwise authorized to view the

Confidential Discovery Material or Highly Confidential Discovery Material in question and who

has signed an undertaking in the form attached as Exhibit A hereto, during that witness’s testimony

at a deposition, hearing, or trial in the Litigation, or in preparation for the same, provided that: (1)

the disclosure is made for the purpose of advancing the disclosing Party’s claims or defenses, and

for no other purposes; (2) the witness is not permitted to retain the Confidential Discovery Material

or Highly Confidential Discovery Material after the witness is examined regarding the

Confidential Discovery Material or Highly Confidential Discovery Material; and (3) the disclosing

Party’s Outside Counsel advises the witness, in advance of any disclosure, that this Order forbids

him or her to disclose the Confidential Discovery Material or Highly Confidential Discovery

Material except as permitted under this Order, and that he or she is subject to the Court’s

jurisdiction for the purposes of enforcing this Order;

                    (f)       Court reporters and videographers and their respective staffs retained in

connection with the Litigation;

                    (g)       The Court, necessary court personnel, and jurors;

                    (h)       Any mediator, arbitrator, or other person engaged for the purpose of

alternative dispute resolution of the Litigation, provided that such meditator, arbitrator, or other

person has signed an undertaking in the form attached as Exhibit A hereto;

                    (i)       Relevant employees of or counsel to any insurer to a Party to the extent that

such disclosure is reasonably necessary for the defense of that Party in this Litigation;

                    (j)       Any other person agreed to by the Producing Party in writing; and




                                                      - 12 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page14
                                                                    14ofof33
                                                                           33




                    (k)       Any other person agreed upon in advance by all Parties in writing or on the

record or any person as to whom the Court directs should have access, provided that such person

signs an undertaking in the form attached as Exhibit A hereto.

          5.3       Subject to Section 11.4, to the extent that testimony is sought concerning Protected

Material during any deposition or in any other pretrial venue, any Party may exclude any person

from the deposition or other venue during such testimony if the Protected Material may not be

disclosed to such person under the terms of this Order.

          5.4       Notwithstanding Section 5.2(c) above, Protected Material may be provided to

persons listed therein only to the extent necessary for such Expert or Consultant to prepare a written

opinion, to prepare to testify, or to assist Counsel in this Litigation, provided that such Expert or

Consultant (i) is not currently an employee of, advising or discussing employment with, or

consultant to, any Party or any Competitor or potential transaction counterparty of any Party, as

far as the Expert or Consultant can reasonably determine, and (ii) is using said Protected Material

solely in connection with this Litigation; and further provided that such Expert or Consultant

agrees to be bound by the terms of this Order by signing an undertaking in the form attached as

Exhibit A hereto. Counsel for the Party showing, providing, or disclosing Protected Material to

any person required to execute an undertaking pursuant to this Section shall be responsible for

obtaining such signed undertaking and retaining the original, executed copy thereof. Under no

circumstances shall an expert or consultant who is a Competitor or an employee of a Competitor

of a Party, or who is providing services to any of the foregoing, be provided access to Protected

Material absent further order of the Court or consent of the Producing Party.

          Notwithstanding Section 5.2(c), Protected Material may be provided to persons listed

therein only after (i) they confirm their understanding and agreement to abide by the terms of this

                                                     - 13 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page15
                                                                    15ofof33
                                                                           33




Order by making such a statement on the record, and/or by signing an undertaking in the form

attached as Exhibit A hereto, or (ii) a court of competent jurisdiction orders them to abide by the

terms of this Order. Counsel for the Party showing Protected Material to any person required to

execute an undertaking pursuant to this Section shall be responsible for obtaining such signed

undertaking and retaining the original, executed copy thereof.

          5.5       Retention of Exhibit A. Counsel for the Party that obtains the signed Exhibit A, as

required above, shall retain them for six (6) months following the final termination of this

Litigation, including any appeals, and shall make them available to other Parties, Non-Parties, or

the Court upon good cause shown.

          5.6       Retention of Protected Material. Unless otherwise agreed to by the Producing Party

in writing or ordered by the Court, persons described in Section 5.2 who have been shown

Protected Material shall not retain copies thereof longer than reasonably necessary in light of the

purpose for which the Protected Material was disclosed.

          5.7       Disclosure to Unauthorized Persons.         If a Receiving Party learns that, by

inadvertence or otherwise, it has disclosed Protected Material to any person or in any circumstance

not authorized under this Order, the Receiving Party must immediately: (i) notify in writing the

Producing Party of the unauthorized disclosures; (ii) use best efforts to retrieve and/or have

destroyed all copies of the Protected Material; (iii) inform the person or persons to whom

unauthorized disclosure was made of all of the terms of this Order; and (iv) use best efforts to

ensure that such person or persons execute the undertaking in the form attached as Exhibit A

hereto.

          5.8       Use by Additional Parties. In the event that a New Party joins the Litigation, neither

their outside counsel nor experts or consultants retained to assist such counsel shall have access to

                                                    - 14 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page16
                                                                    16ofof33
                                                                           33




Protected Material produced by or obtained from any other Producing Party until the New Party

has executed and filed with the Court a copy of this Order.

          5.9       Limitations on Use. Every person or entity given access to Protected Material or

information contained therein: (i) shall not make copies, duplicates, extracts, summaries, or

descriptions of such material, or any portion thereof, except for use in connection with the

Litigation, and each such copy is to be treated in accordance with the provisions of this Order; (ii)

shall maintain the Protected Material, or information derived therefrom, in a manner reasonably

calculated to prevent unauthorized disclosure; and (iii) shall be advised by the Party providing

such access that the information is being disclosed pursuant and subject to the terms of this Order

and may not be disclosed other than pursuant to such terms.

VI.       STORAGE OF PROTECTED MATERIAL

          6.1       The recipient of any Protected Material that is provided under this Order shall

maintain such information in a reasonably secure and safe manner that ensures that access is

limited to the persons authorized under this Order, and shall further exercise the same standard of

due and proper care with respect to the storage, custody, use, and/or dissemination of such

information as is exercised by the recipient with respect to its own proprietary information.

VII.      DATA SECURITY

          7.1       Any person in possession of Protected Material shall maintain a written information

security program that includes reasonable administrative, technical, and physical safeguards

designed to protect the security and confidentiality of such Protected Material, protect against any

reasonably anticipated threats or hazards to the security of such Protected Material, and protect

against unauthorized access to such Protected Material. To the extent a Party or person does not

have an information security program, it may comply with this provision by having the Protected


                                                   - 15 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page17
                                                                    17ofof33
                                                                           33




Material managed by and/or stored with eDiscovery vendors or claims administrators that maintain

such an information security program.

VIII. LOSS OF PROTECTED MATERIAL OR BREACH OF SECURITY

          8.1       If a Receiving Party or authorized recipient discovers any loss of Protected Material

or a breach of security, including any actual or suspected unauthorized access, relating to another

Party’s or Non-Party’s Protected Material, the Receiving Party or authorized recipient must, as

soon as practicable, but in any event, not longer than three (3) business days after discovery of the

breach by Counsel: (i) notify in writing the Designating Party and, if different, the Producing

Party of such breach; (ii) investigate and make reasonable efforts to remediate the effects of the

breach, and provide the Designating Party and, if different, the Producing Party with assurances

reasonably satisfactory to the Designating Party and, if different, the Producing Party that such

breach shall not recur; and (iii) provide sufficient information about the breach so that the

Producing Party can reasonably ascertain the size and scope of the breach. The Receiving Party

or authorized recipient agrees to cooperate with the Designating Party and, if different, the

Producing Party or law enforcement, in investigating any such security incident. In any event, the

Receiving Party or authorized recipient shall promptly take all necessary and appropriate

corrective action to terminate the unauthorized access.

IX.       FILING DESIGNATED DISCOVERY MATERIAL

          9.1       Filing Designated Discovery Material. A Party may not file in the public record in

this Litigation any Confidential Discovery Material or Highly Confidential Discovery Material

without written permission from the Producing and/or Designating Party or a court order secured

after appropriate notice to all interested persons. A Party that seeks to file under seal any

Confidential Discovery Material or Highly Confidential Discovery Material must comply with


                                                   - 16 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page18
                                                                    18ofof33
                                                                           33




Section 6 of the Electronic Case Filing Rules and Instructions for the Southern District of New

York. Confidential Discovery Material or Highly Confidential Discovery Material may only be

filed under seal pursuant to a court order authorizing the sealing of the specific material at issue.

Confidential Discovery Material or Highly Confidential Discovery Material may be filed publicly

only if the Party seeking to file such material requests permission from the Court to file the material

under seal, and the Court denies the request on the basis that the information contained in the

Confidential Discovery Material or Highly Confidential Discovery Material is not sufficiently

confidential to allow it to be filed under seal. The date upon which the Confidential Discovery

Material or Highly Confidential Discovery Material is appended to a motion to file under seal shall

act as the date that such material is filed with the Court regardless of the date upon which the Court

issues an order on the motion to file under seal.

          9.2       In certain instances, materials submitted to the Court may be designated

Confidential Discovery Material or Highly Confidential Discovery Material by another Party or

Non-Party, and the filing Party may disagree or have no position with respect to whether sealing

is appropriate. In such instances, the filing Party shall comply with the procedures in Section 6 of

the Electronic Case Filing Rules and Instructions for the Southern District of New York, but shall

indicate in its motion for permission to file under seal that the confidentiality designation was

made by another Party or a Non-Party. If the Designating Party is a Non-Party, such Designating

Party shall also be served with copies of the motion and the unredacted materials submitted to the

Court. The Designating Party will have ten (10) days thereafter to submit a motion specifying the

portions of the Discovery Material to be sealed and setting forth the reasons why sealing is

appropriate under the circumstances, or otherwise consenting that the Discovery Material need not

be sealed.

                                                - 17 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page19
                                                                    19ofof33
                                                                           33




          9.3       All materials for which a Party is requesting permission to file under seal (“Sealed

Documents”) pursuant to this Order, shall be filed in accordance with Section 6 of the Electronic

Case Filing Rules and Instructions for the Southern District of New York.

          9.4       All documents and materials filed on the Court’s docket that contain Personal Data

that has not been redacted, including, inter alia, any transcripts of depositions, exhibits, answers

to interrogatories, briefs, memoranda, declarations, affidavits, and pleadings which are comprised

of or contain Personal Data or information taken therefrom, shall be filed under seal (subject to

Court approval).

          9.5       Nothing herein shall be construed to affect in any manner the admissibility at trial

of any document, testimony, or other evidence.

          9.6       Removal of Sealed Records. Sealed records that have been filed may be removed

by the Designating Party: (i) within ninety (90) days after a final decision disposing of the

Litigation is rendered if no appeal is taken; or (ii) if an appeal of the final decision is taken, within

thirty (30) days after final disposition of the appeal.

X.        PRODUCING PARTY’S USE OF ITS OWN DOCUMENTS

          10.1      This Order has no effect upon, and shall not apply to, a Producing Party’s use of its

own Protected Material for any purpose. Similarly, this Order has no effect upon, and shall not

apply to, any information or material that: (i) was, is, or becomes public, and is not in breach of

this Order; (ii) is acquired, developed, or learned by the Receiving Party independent of discovery

in this Litigation; or (iii) is required by law to be made available to third parties.

XI.       CLAWBACK OF PRIVILEGED MATERIAL OR PERSONAL DATA

          11.1      Production Not a Waiver. It is the intent of the Parties to assert and preserve all

information within the attorney-client privilege, any other applicable privilege, and/or entitled to


                                                   - 18 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page20
                                                                    20ofof33
                                                                           33




work product protection. Pursuant to Federal Rule of Evidence 502(d), production or disclosure

of any Discovery Material in the Litigation or any other proceeding that the Producing Party

subsequently claims is protected from discovery or disclosure, in full or in part, by the attorney-

client privilege, the attorney work-product doctrine, and/or any other additional privilege,

immunity, or protection, including, but not limited to, the joint defense or common interest

doctrines or applicable laws and regulations, whether inadvertent or otherwise, shall not be deemed

to be a waiver of those protections with respect to the Privileged Material or Personal Data, the

subject matter of the Privileged Material or Personal Data, or the right to object to the production

or disclosure of the Privileged Material or Personal Data in this Litigation or for any other purpose.

This Order shall be interpreted to provide the maximum protection allowed by Federal Rule of

Evidence 502(d). Nothing herein is intended to or shall serve to limit a Party’s right to conduct a

review of documents or other Protected Material (including metadata) for relevance,

responsiveness, and/or segregation of Privileged Material or Personal Data or other protected

information before production.

          11.2      Claw Back Procedure. In order to claw back Privileged Material or Personal Data

that was produced for any reason, whether inadvertent or otherwise, the Producing Party must

provide notice in writing to the Receiving Party specifying the production number of the Discovery

Material it wishes to claw back.

          11.3      Upon notice that a Producing Party wishes to claw back Discovery Material

protected as Privileged Material or Personal Data that was produced for any reason, whether

inadvertent or otherwise, the Receiving Party shall promptly undertake commercially reasonable

efforts to return to the Producing Party and destroy all summaries or copies of such Privileged

Material or Personal Data (notwithstanding the final sentence of Section 2.2 regarding a Receiving

                                                 - 19 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page21
                                                                    21ofof33
                                                                           33




Party’s own work product that reflects the Protected Material referred to in this Section), shall

provide notice in writing that the Receiving Party has undertaken reasonable efforts to return and

destroy such Privileged Material or Personal Data, shall inform that Producing Party as to whether

disclosure of the clawed-back Discovery Material to another Party or Non-Party has been made,

and shall not use such items for any purpose until further order of the Court. In all events, such

return, destruction, and certification must occur within ten (10) business days of receipt of the

request. The return of any Discovery Material to the Producing Party shall not in any way preclude

the Receiving Party from moving the Court for a ruling that the disclosed information was never

privileged; however, the Receiving Party may not assert as a basis for the relief it seeks the fact or

circumstance that such documents previously were produced. For the avoidance of doubt, Personal

Data does not need to be logged.

          11.4      If, during a deposition, a Party claims that a document being used in the

deposition (e.g., marked as an exhibit, shown to the witness, or made the subject of

examination) contains Privileged Material or Personal Data, the Party may at its sole election:

(i) allow the document to be used during the deposition without waiver of its claim of privilege

or protection (including Personal Data); or (ii) instruct the witness not to answer questions

concerning the parts of the document containing the claimed Privileged Material or Personal

Data pending a prompt resolution of any disagreement concerning whether the document

constitutes or contains Privileged Material or Personal Data.             If the Party allows the

examination concerning the document to proceed on a nonwaiver basis, the Parties shall return

or destroy all copies of the purportedly privileged or protected document pursuant to Section

11.3.     Immediately following the deposition, the Parties will commence the procedure

outlined in this Section to address the claim of privilege or other protection and any related

                                                - 20 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page22
                                                                    22ofof33
                                                                           33




disputes. Until any such disputes are resolved, all Parties who have access to the transcript of

such deposition shall treat the relevant portion(s) of the transcript as Privileged Material or

Personal Data.

XII.      USE OF DESIGNATED DISCOVERY MATERIAL IN COURT

          12.1      Unless applicable rules or the Court provides for different notice or procedure, if

any Receiving Party plans to utilize any Protected Material at a court hearing or conference and

that same Protected Material has been filed with the Court in accordance with Section 9 of this

Order, the Receiving Party may utilize the publicly-filed version, if any, of the Protected Material

at such court hearing or conference without providing notice to the Producing and/or Designating

Party. The Receiving Party may also refer the Court to the sealed version of the Protected Material

by ECF, Bates, or Exhibit number without providing notice to the Producing and/or Designating

Party, but shall not describe or disclose the sealed content of the Protected Material unless (i) the

Producing and/or Designating Party is given an opportunity to review the Protected Material either

before or during the proceeding and waives the designation of the Protected Material for purposes

of the proceeding, or (ii) the Court directs otherwise.

          12.2      If the Receiving Party plans to utilize Protected Material at a court hearing or

conference and that same Protected Material has not been filed with the Court by any Party, that

Receiving Party will use reasonable efforts to inform the Producing and/or Designating Party of

its intent to use such Protected Material 72 hours in advance of the court appearance. The Parties

will then use reasonable efforts to meet-and-confer regarding the proper treatment of the Protected

Material. Whether or not any such notice is given, the Receiving Party will provide the Producing

and/or Designating Party with an opportunity to approach the Court in confidence, whether in

Chambers or sidebar or such other method as the Court shall direct, regarding the use of the


                                                   - 21 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page23
                                                                    23ofof33
                                                                           33




Protected Material before reference is made to any such Protected Material. The use of Protected

Material at hearings shall not cause such Protected Material to lose its status as Confidential

Discovery Material or Highly Confidential Discovery Material. Counsel shall comply with all

applicable local rules and shall confer on such procedures that are necessary to protect the

confidentiality of any documents, information, and transcripts used in the course of any hearings,

including petitioning the Court to close the courtroom.

          12.3      Section 12 of this Order does not address the use of Protected Material at trial and

does not apply to the use of Protected Material following the completion of discovery with respect

to Class Certification pursuant to the Second Amended Civil Case Management Plan and

Scheduling Order (ECF No. 151). The parties agree to meet-and-confer following the completion

of discovery with respect to Class Certification regarding the necessary revisions to Section 12, if

any, and the use of Protected Material in connection with trial and to raise the issue with the Court

at an appropriate time.

XIII. CHALLENGING CONFIDENTIALITY DESIGNATIONS

          13.1      Failure to Challenge Not a Waiver. A Party shall not be obligated to challenge the

propriety of the designation of Discovery Material as “Confidential” or “Highly Confidential” at

the time of the designation and the failure to do so shall not waive or otherwise preclude a

subsequent challenge to such designation or failure to designate in accordance with Section 13.3

below.

          13.2      Time to Challenge Designation.          A Party may object to the designation of

Discovery Material as “Confidential” or “Highly Confidential” (the “Objecting Party”), or a failure

to so designate, at any time.




                                                   - 22 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page24
                                                                    24ofof33
                                                                           33




          13.3      Procedure for Challenging Designation.   In the event that a Party wishes to

challenge the designation of any Discovery Material as “Confidential” or “Highly Confidential”

or challenge a failure to so designate, it must do so in good faith and must begin the process by

notifying the Designating Party in writing of its challenge and identifying the challenged material

with as much specificity as reasonably practicable, including, for example, by production number,

and by providing a basis for the challenge. The Objecting Party and the Designating Party shall,

within ten (10) business days after service of the written objections, meet and confer concerning

the objection, unless otherwise agreed. If the Designating Party agrees to change a confidentiality

designation or redaction, it must promptly notify all Receiving Parties that it is withdrawing the

designation or redaction. If the Parties are not able to resolve a dispute about a confidentiality

designation or redaction during the meet-and-confer process set forth above, the Party challenging

the designation or redaction may seek relief from the Court in accordance with its rules and

procedures. Until the Court rules on the dispute, all Parties shall continue to afford the material in

question the level of protection to which it is entitled under the Designating Party’s designation.

In the event the Court rules that the challenged material’s designation or redaction should be

changed, the Parties shall immediately treat the material in accordance with the Court’s change in

designation, and the Designating Party shall reproduce copies of all materials with their

designations or redactions changed in accordance with the ruling within ten (10) business days of

the ruling.

XIV. FINAL DISPOSITION

          14.1      The provisions of this Order shall, absent written permission of the Producing

and/or Designating Party or order of the Court, continue to be binding throughout and after the

conclusion of the Litigation. Within sixty (60) days after receiving notice of entry of an order,


                                                 - 23 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page25
                                                                    25ofof33
                                                                           33




judgment, or decree finally ending the Litigation, including, without limitation, any appeals

therefrom, or the running of time to take such an appeal, if later, all persons having received

Protected Material shall either: (i) identify and destroy all such Protected Material, including all

copies thereof and Derivative Information, and certify to all Parties that all such materials have

been destroyed; or (ii) return such materials to Counsel for the Producing Party and certify to all

Parties that all such materials have been returned and not retained. Outside Counsel for the Parties

shall be entitled to retain work product, court papers, deposition transcripts (including rough draft

transcripts) and trial transcripts and any drafts of such transcripts that contain, reference, or

constitute Protected Material, as well as any such materials that are subject to a litigation hold or

document retention obligation in another matter or that are in use or may be used in a pending

proceeding; provided, however, that such Outside Counsel, and employees of such Outside

Counsel, shall maintain the confidentiality thereof pursuant to the terms of this Order.

XV.       LEGAL PROCESS

          15.1      If a Receiving Party is served with a discovery request, subpoena, or an order issued

in other litigation, or receives some other form of legal process or request from any court, federal,

or state regulatory or administrative body or agency, legislative body, self-regulatory organization,

or other person or entity purporting to have authority to require the production thereof that seeks

disclosure of any information or items designated in this Litigation as Protected Material, the

Receiving Party must notify, to the extent permitted by law and the rules, requirements, or requests

of any relevant governmental or self-regulatory organization, the Designating Party, in writing (by

electronic mail, if possible), and include with that notice a copy of the discovery request, subpoena,

order, or other form of legal process as soon as reasonably practicable and in any event no later

than five (5) business days after receipt unless production is required earlier than ten (10) business


                                                   - 24 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page26
                                                                    26ofof33
                                                                           33




days after receipt, in which case the notice must be made in time for the Designating Party to take

steps as set forth below.

          15.2      The Receiving Party also must promptly inform the party that caused the discovery

request, subpoena, order, or other form of legal process or request to issue that some or all of the

material covered by the subpoena or order is the subject of this Order. In addition, the Receiving

Party must deliver a copy of this Order promptly to the party in the other matter that caused the

discovery request, subpoena, order, or other form of legal process or request to issue. To the

extent consistent with the rules, requirements, or requests of any relevant governmental or

self-regulatory organization, the Receiving Party shall not produce the requested Protected

Material unless and until a court of competent jurisdiction so directs, except if the Designating

Party (a) consents, or (b) fails to file a motion to quash or fails to notify the Receiving Party

in writing of its intention to contest the production of the Protected Material prior to the date

designated for production of the Protected Material, in which event the Receiving Party may

produce on the production date, but no earlier. In connection with any production of Protected

Material subject to this Order, the Receiving Party shall request confidential treatment for the

Protected Material.

          15.3      The purpose of imposing these duties is, to the extent consistent with the rules,

requirements, or requests of any relevant governmental or self-regulatory organization or

otherwise permitted by law, to alert the interested parties to the existence of this Order and to

afford the Designating Party an opportunity to try to protect its confidentiality interest in the

matter or proceeding in connection with which the discovery request, subpoena, or order is

issued. The Designating Party shall bear the burdens and the expenses of seeking protection

in that matter or proceeding of its Protected Material. Nothing in these provisions should be

                                                  - 25 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page27
                                                                    27ofof33
                                                                           33




construed as authorizing, requiring, or encouraging a Receiving Party to disobey, or to risk

contempt of, a lawful directive from another court.

          15.4      In the event that Discovery Material is produced to a Non-Party as a result of a

discovery request, subpoena, or an order issued in other litigation or some other form of legal

process from any court, federal or state regulatory or administrative body or agency,

legislative body, or other person or entity, such Discovery Material shall continue to be treated in

this Litigation in accordance with any designation as Confidential Discovery Material or Highly

Confidential Discovery Material.

XVI. NON-PARTIES

          16.1      Protection for Non-Parties. Any Non-Party from whom Discovery Material is or

has been sought in this Litigation may obtain the protections of this Order by giving written notice

to the Parties that it intends to be bound by the provisions of this Order and designating that its

provision of Discovery Material is subject to this Order.

          16.2      Duty to Notify Non-Parties. The subpoenaing or requesting Party shall advise any

Non-Party from whom Discovery Material is sought of the existence of this Order and its right to

obtain its protections.

          16.3      Right of Party to Designate. To the extent that any Non-Party produces Discovery

Material in this Litigation that contains Protected Material of a Party to this Litigation, any Party

may designate such Discovery Material as “Confidential” or “Highly Confidential” for purposes

of this Order by delivering written notice of such designation to the Parties within sixty (60) days

of receipt by Counsel for all Parties of the Non-Party’s production of such Discovery Material.

Until the expiration of the 60-day period, the Parties shall treat any Discovery Material produced




                                                  - 26 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page28
                                                                    28ofof33
                                                                           33




by a Non-Party as Highly Confidential Discovery Material. Thereafter, only those portions of such

Discovery Material designated as Protected Material shall be deemed as such.

          16.4      As soon as practicable, and in no case more than three (3) business days after a

Receiving Party’s receipt of (i) written responses and objections and/or Discovery Material

provided or produced in response to a subpoena pursuant to Federal Rule of Civil Procedure 45,

(ii) a request pursuant to the Hague Convention, or (iii) any other process for obtaining Discovery

Material, including any court filings related to such subpoena or request, that Receiving Party must

make copies of such written responses and objections, court filings, and/or Discovery Material

available to all other Parties.

XVII. NOTICES

          17.1      All notices required by this Order must be provided in writing to Outside Counsel

of record for each Party and, if applicable, in writing to a Non-Party. Any of the notice

requirements herein may be waived, in whole or in part, but only in writing by an attorney for the

Designating Party.

XVIII. AMENDMENT OF ORDER

          18.1      Nothing herein shall preclude any Party from seeking to amend this Order in writing

for good cause shown. Nor shall anything herein preclude any Party or Non-Party from seeking

additional or different protections on a case-by-case basis.

XIX. VIOLATIONS OF PROTECTIVE ORDER

          19.1      In the event that any Party or person should violate the terms of this Protective

Order, the aggrieved Producing Party may apply to the Court to obtain relief against any such Party

or person violating or threatening to violate any of the terms of this Protective Order. In the event

that the aggrieved Producing Party seeks injunctive relief, it must petition the Court for such relief,


                                                   - 27 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page29
                                                                    29ofof33
                                                                           33




which may be granted at the sole discretion of the Court. The Parties and any other person subject

to the terms of this Protective Order agree that this Court shall retain jurisdiction over it and them

for the purpose of enforcing this Protective Order.

XX.       MISCELLANEOUS

          20.1      It is the present intention of the Parties that the provisions of this Order shall govern

discovery in the Litigation. Nonetheless, the Parties hereto may modify the terms of the Order by

agreement of all Parties in writing, and approval by the Court.

          20.2      Entering into or agreeing to this Order, producing or receiving Protected Material

or otherwise complying with the terms of this Order, shall not:

                    (a)       Operate as an admission by the Receiving Party that any particular

Discovery Material designated as “Confidential” or “Highly Confidential” by the Producing Party

is appropriately designated as such;

                    (b)       Prevent any Party from seeking further, greater, or lesser protection with

respect to the use of any Protected Material, in connection with this Litigation or any other

proceeding;

                    (c)       Prejudice in any way the rights of a Party to object to the production of

documents or information it considers not subject to discovery or to object to the authenticity or

admissibility into evidence of any document, testimony, or other evidence subject to this Order;

                    (d)       Waive any applicable privilege, protection, or immunity;

                    (e)       Waive a Party’s right to move the Court for an order allowing disclosure of

Protected Material for good cause;

                    (f)       Prejudice in any way the rights of a Party to petition the Court for a

protective order relating to any purported Protected Material;


                                                     - 28 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page30
                                                                    30ofof33
                                                                           33




                    (g)       Prevent the Parties from agreeing to alter or waive the provisions or

protections provided for herein with respect to any particular Discovery Material, so long as any

alterations or waivers are made in writing and, with respect to alterations, signed in writing by all

Parties; or

                    (h)       Affect, or be construed to affect, in any way the admissibility of any

document, interrogatory response, or other evidence at hearings or trial of the Litigation.

          20.3      The terms of this Order shall survive any settlement, discontinuance, dismissal,

judgment, or other disposition of the Litigation.

          20.4      The Parties agree to meet and confer concerning any dispute between the Parties

regarding this Order before seeking assistance from the Court. If the Parties are unable to resolve

the dispute, any Party may make an appropriate application to the Court for relief.

          20.5      This Order may be executed in any number of actual, telecopied, or emailed

counterparts, and by each of the different parties thereto on several counterparts, each of which

when executed and delivered shall be an original. The executed signature page(s) from each actual,

telecopied, or emailed counterpart may be joined together and attached to one such original and

shall constitute one and the same instrument.

          20.6      This Order shall become effective as a stipulation among the Parties immediately

upon its execution.




                                                   - 29 -
Cases\4815-3739-5921.v1-11/9/20
        Case
         Case1:18-cv-07796-VEC
              1:18-cv-07796-VEC Document
                                 Document152-1
                                          153 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page31
                                                                    31ofof33
                                                                           33




 ROBBINS GELLER RUDMAN                                 WILLKIE FARR & GALLAGHER
  & DOWD LLP                                           LLP

 s/ Vincent M. Serra                                   /s/ Todd G. Cosenza
                                                       Todd G. Cosenza
 Samuel H. Rudman                                      Tariq Mundiya
 Vincent M. Serra                                      Zeh S. Ekono
 58 South Service Road, Suite 200                      (signed electronically with the
 Melville, NY 11747                                    consent of counsel)
 Telephone: 631-367-7100                               787 Seventh Avenue
 Email: srudman@rgrdlaw.com                            New York, NY 10019
        vserra@rgrdlaw.com                             Telephone: 212-728-8000
                                                       Email: tcosenza@willkie.com
                                                               tmundiya@willkie.com
                                                               zekono@willkie.com

 Spencer A. Burkholz (admitted pro hac                 Attorneys for Defendant CBS
 vice)                                                 Corporation (n/k/a ViacomCBS Inc.)
 Jonah H. Goldstein (admitted pro hac vice)
 Laurie L. Largent (admitted pro hac vice)             DECHERT LLP
 Laura Andracchio (admitted pro hac vice)
 655 West Broadway, Suite 1900
 San Diego, CA 92101-8498                              _s/ Hector Gonzalez_______________
 Telephone: 619-231-1058                               Andrew J. Levander
 Email: spenceb@rgrdlaw.com                            Hector Gonzalez
         jonahg@rgrdlaw.com                            Margaret Mortimer
         llargent@rgrdlaw.com                          Three Bryant Park
         landracchio@rgrdlaw.com                       (signed electronically with the consent of
                                                       counsel)
 Lead Counsel for Lead Plaintiff                       1095 Avenue of the Americas
                                                       New York, NY 10036
                                                       Telephone: 212-698-3500
                                                       Email: andrew.levander@dechert.com
                                                              hector.gonzalez@dechert.com
                                                              margaret.mortimer@dechert.com

                                                       Angela M. Liu (admitted pro hac vice)
                                                       35 West Wacker Drive
                                                       Suite 3400
                                                       Chicago, IL 60601
                                                       Telephone: 312-646-5816
                                                       Email: angela.liu@dechert.com

                                                       Attorneys for Defendant Leslie Moonves


                                              - 30 -
Cases\4815-3739-5921.v1-11/9/20
                Case
                 Case1:18-cv-07796-VEC
                      1:18-cv-07796-VEC Document
                                         Document152-1
                                                  153 Filed
                                                       Filed11/10/20
                                                             11/09/20 Page
                                                                       Page32
                                                                            32ofof33
                                                                                   33


Notwithstanding anything in this Order to the contrary, the parties must comply with this Court's Individual
Practices, 5(A) - (C), when seeking to file any materials in this case under seal.

                                                        ORDER

                  IT IS SO ORDERED.
                11/10/2020
        DATED: _________________________             ____________________________________
                                                     THE HONORABLE VALERIE E. CAPRONI
                                                     UNITED STATES DISTRICT JUDGE




                                                      - 31 -
        Cases\4815-3739-5921.v1-11/9/20
         Case
          Case1:18-cv-07796-VEC
               1:18-cv-07796-VEC Document
                                  Document152-1
                                           153 Filed
                                                Filed11/10/20
                                                      11/09/20 Page
                                                                Page33
                                                                     33ofof33
                                                                            33




                                 EXHIBIT A
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND BY
                             PROTECTIVE ORDER


          I, __________________________ [print or type full name], acknowledge that I have read

and understand the Protective Order in this Litigation captioned Construction Laborers Pension

Trust for Southern California v. CBS Corporation et al., 18-cv-7796 (VEC) governing the non-

disclosure of those portions of Discovery Material that have been designated as “Confidential” or

“Highly Confidential.” I agree to abide by the obligations of the Protective Order as they apply to

me. By acknowledging these obligations under the Protective Order, I understand that I am

submitting myself to the jurisdiction of the United States District Court for the Southern District

of New York for the purpose of any issue or dispute arising hereunder and that my intentional

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.




 Date                                                 Signature



                                                      Printed Name




                                               -1-
Cases\4815-3739-5921.v1-11/9/20
